          Case 1:17-cv-02361-CKK Document 81 Filed 06/17/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MATTHEW DUNLAP,


                     Plaintiff,

         v.                                        Civil Docket No. 17-cv-2361 (CKK)

 PRESIDENTIAL ADVISORY
 COMMISSION ON ELECTION
 INTEGRITY et al.,


                     Defendants.



              DEFENDANTS’ MOTION FOR LEAVE TO FILE RESPONSE TO
                      PLAINTIFF’S JUNE 14, 2019, LETTER

       Defendants hereby move for leave to file a response to Plaintiff’s June 14, 2019, letter

(ECF No. 80). This letter contains substantive argument not contemplated by the Court’s minute

order to which Plaintiff was responding, and Defendants would like the opportunity to respond.

Defendants’ proposed response is attached to this motion, along with a proposed order.

       Undersigned counsel for the Defendants has consulted with counsel for Plaintiff, who

advised via email that Plaintiff takes no position on this motion.

       WHEREFORE, for the foregoing reasons, Defendants request leave to file the attached

response to Plaintiff’s June 14, 2019, letter.
        Case 1:17-cv-02361-CKK Document 81 Filed 06/17/19 Page 2 of 2



Dated: June 17, 2019                Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    ELIZABETH J. SHAPIRO
                                    Deputy Director

                                    /s/ Carol Federighi
                                    CAROL FEDERIGHI
                                    Senior Trial Counsel
                                    KRISTINA A. WOLFE
                                    JOSEPH E. BORSON
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    P.O. Box 883
                                    Washington, D.C. 20044
                                    Tel: (202) 514-1903
                                    E-mail: carol.federighi@usdoj.gov




                                      2
